DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response filed on December 28, 2020 has been received and fully considered. 

	Previous claim rejection made under 35 U.S.C. 102 (a)(1) and (a)(2) over Kawa et al. (US 2005016190 A1) as indicated in the Office action dated June 26, 2020 is maintained for reasons of record. 
	Previous claim rejection made under 35 U.S.C. 103 over Kawa et al. is maintained for reasons of record. 
Previous claim rejection made under 35 U.S.C. 103 over Kawa et al. in view of Anaud et al. (WO 2009/003996 A1) is maintained for reasons of record. 
	New rejections are made to address new claims, claims 18-20. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 depends on claim 1 and recites that the composition “remains fluid for 45 and 75 seconds during application”.  There is insufficient antecedent basis for this limitation in the claim as the base claim does not specifically require the composition of claim 1 be in the form of fluid.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, 11, 13, 14 and 16 remain rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kawa et al. (US 2005/0106190 A1, published on May 19, 2005, cited in IDS) (“Kawa” hereunder).
Kawa discloses an o/w emulsion comprising a) at least one lipophilic surfactant with HLB less than or equal to 9 (polyolpoly-12 hydroxystearate in Eumulgin VL 75); b) 
Regarding claims 10, 11 and 13, Example 12 contains 0.5 wt % xanthan gum (Kelgrol T).
Regarding claim 14, Example 12 contains a plant based oil, cocoglycerides (Myritol 331).
Regarding claim 16, Example 12 further contains a filler (magnesium aluminum  silicate in Veegum Ultra or zinc oxide).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Kawa as applied to claims 1-7, 10, 11, 13, 14 and 16 as above, and further in view of the teachings of the same reference.  
Regarding claims 8, Eumulgin VL 75 is present at 2 wt % based on the total weight of the composition in Example 12.  Kawa teaches that the nonionic lipophilic surfactant is a mixture with coco glucosides and polyolpoly-23-hydroxystearate at 1:1 ratio.  See [0039].  The reference also suggests that polyols and water are also present in the emulsifier, which would further reduce the content of the lipophilic surfactant in the emulsifier mixture. See [0039]. Thus the concentration of the lipophilic surfactant as defined in claim 1 would be less than 1 % in the final composition.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the reference teaches that Eumulgin VL75 is used to stabilize and improve the sensory properties of the composition.  See [0019].  Furthermore, the suggested concentration range of Eumulgin VL75 is 0.1 to 15 % by weight, more preferably 1-10 %, and more particularly 3 to 10 % by weight based on the total weight of the composition.  See [0019].  Given such teachings, manipulating the concentration of Eumulgin VL75 within the suggested range, such as increasing the level to optimize the stability and/or mildness of the composition, would have been well within the ordinary skill in the art. 

Regarding claim 9, the mass ratio between the anionic surfactant and the lipophilic surfactant in Example 12 is more than 0.5 to 1, or 1:2.  As for the anionic surfactants, the reference teaches alkyl sulfates (Lanette E) and alkyl phosphates (Amphisol K) “lead to particularly stable and homogeneous emulsions with relatively high viscosities and contribute to a significant increasing water resistance.”  See [0049].  In this case, given the parameters of the alkyl sulfates and the lipophilic nonionic surfactants, discovery of optimal ratio by routine experimentations would have been well within the ordinary skill in the art.  Furthermore, Kawa discloses formulations (formulations 7, 10, 12 and 14) comprising phosphate anionic surfactants, which is not a limitation in the present claims, used along with or in place of the sulfates. Since other type of anionic surfactants can be used, the criticality of the amount of alkyl sulfates is not seen.  
Regarding claim 12, although Example 12 does not contain the polysaccharide combination as defined in the claim, Kawa teaches that guar, alginates etc. can be used be used as viscosity adjusters and thickeners.  See [0081].  
It is well settled in patent law that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, Kawa establishes that xanthan gum, guar and alginates are suitable thickeners useful for prior art o/w emulsion.  Thus combining the xanthan gum in Example 12 with any of the disclosed polysaccharides to make another emulsion with a desired viscosity is prima facie obvious. 




Claim 15 remains rejected under 35 U.S.C. 103 as being unpatentable over Kawa as applied to claims 1-7, 10, 11, 13, 14, 16 19 and 20 as above, and further in view of Anaud et al. (WO 2009/003996 A1, published January 8, 2009) (“Anaud” hereunder). 
Example 12 of Kawa further contains nanosized pigments having particle size of mean diameter of less than 100 nm; the reference fails to teach using pigments having particle size greater than 100 nm.  
Anaud teaches cosmetic skin lightening composition in the form of a cream comprising oil-in-water emulsions and titanium dioxide with a primary particle size greater than 300 nm to 1000 nm.  The reference teaches that titanium dioxide at such particle size range does not penetrate the skin and gives skin lightening effects.  See p. 3, lines 1-8.  The reference also teaches adding organic and inorganic sunscreen agents.  See p. 4, line 30 – p. 5, line 24.  Anaud particularly states: 
It is particularly preferred that the composition additionally comprises 0.1 to 5 % (preferably 0.2 to 0.8 %) by weight of the composition of ultra fine or micronized titanium dioxide with a particle size in the range 1-100 nm, preferably more preferably 5-25nm. The micronised titanium dioxide is especially preferred. This has been found to give additional skin lightening benefits.

See p. p. 5, lines 20-24.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Kawa and add to the o/w emulsion of Example 12 the titanium dioxide with a primary particle size greater than 300 nm to 1000 nm as motivated by Anaud.  The skilled artisan would have been motivated to do so, as 1) both Kawa and Anaud are directed to o/w cosmetic emulsions comprising titanium dioxide; 2) Anaud teaches that titanium dioxide with such particle size imparts skin lightening effects in combination with niacinamide; and 3) Anaud further teaches that combination of titanium dioxide with a particle size in the range of 1-100 nm and 300-1000 nm enhances skin lightening benefits.  Since Kawa and Anaud both teaches o/w emulsion creams, the skilled artisan would have had a reasonable expectation of successfully producing an UV protection emulsion with skin lightening effects by combining the teachings of the references. 


Claims 1 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 20150352016 A1, published December 10, 2015) (“Shah” hereunder).
Shah teaches a meta-stable o/w emulsion comprising i) at least one nonionic surfactant having HLB of less than 6 and ii) at least one ionic surfactant which can be an alkylsulfonate having C16-C22 alkyl radicals or alkaline salts of cholesterol sulfate.  [0065].  
Regarding present claim 18, Shah teaches that the o/w emulsion inverts to a w/o emulsion upon rubbing into the skin and leaves a lipophilic film on the skin.  See [0019].  
Regarding claim 20, Shah further teaches that the meta-stable emulsion can remain stable at least one month in storage at 45º C; in view of such stability profile, it is viewed that the composition would remain stable at room temperature for at least one month.  See [0012].  
Regarding claim 19, Shah teaches that prior art is formulated as “stable and sprayable o/w emulsions, which invert very quickly into a w/o emulsion while rubbing on keratinous tissue, like the skin.”  See [0020].
Response to Arguments
Applicant's arguments filed on December 28, 2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., phase inversion upon application, good stability, and/or good playtime) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


	

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617